Citation Nr: 1231186	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-35 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Togus, Maine, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In January 2010 and August 2011, the Board remanded this case for further evidentiary development.

The issue has been characterized as indicated on the title page to comport with the evidence of record.


FINDING OF FACT

The Veteran has been diagnosed with PTSD, with major depressive disorder, related to in-service sexual trauma that has been corroborated by credible supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD, with major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.




Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, then evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident, such as: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; statements from family members, roommates, fellow service members, or clergy; and evidence of behavior changes following the claimed assault (including a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes).  38 C.F.R. § 3.304(f)(5).

The Veteran contends that he suffers from PTSD as a result of being raped in service by a male sergeant.  He describes the incident as having occurred sometime between May 1970 and July 1970.  He alleges that the sergeant invited him over to have beers at his base quarters in Fort Ord, California, and when the Veteran did so, he was anally raped by the sergeant.  The Veteran alleges that a few days after the incident, he attempted to file a complaint with the Criminal Investigation Division of the Military Police at Ford Ord, but that he was discouraged from doing so by the officer he spoke with.  He states that he was told that a record of the incident would be placed in the sergeant's personnel file.  The Veteran contends that after the rape occurred, he begged his mother to write a letter asking for him to be released from military service.  He also contends that he began to drink heavily after the rape occurred.

The Veteran's service treatment records do not document any complaints, findings, or treatment of PTSD or any acquired psychiatric disorder, nor do they contain any reference to the Veteran's alleged in-service rape.

The Veteran's service personnel records reflect that the Veteran was 17 years old at the time of his enlistment and that only his father signed the entry paperwork.  The Veteran's service personnel file contains a July 7, 1970 letter from the Veteran's mother asking for the Veteran to be released from military service at once, noting that she did not sign for him to enter the Army for three years and asserting that the Veteran would go back to high school to get his diploma.  The Veteran was discharged honorably on July 24, 1970 due to his minor status.

The record reflects that the Veteran first sought VA psychiatric treatment in November 2004.  He reported feeling upset about the dissolution of his marriage at that time; no mention was made of the in-service rape.  He was assessed with adjustment changes.

A June 2006 Social Security disability benefits examination noted the Veteran's report of depression and that he hated his life; no mention was made of the in-service rape.

A January 2007 VA treatment record noted the Veteran's report of being raped in the military and that he is now very depressed.  He stated that he had been consulting with his priest for about four months, and that now he needed help from mental health services.

February 2007 and March 2007 VA treatment records document the Veteran's report of his in-service rape as well as current psychiatric symptomatology.  The examining psychiatrist diagnosed him on these occasions with moderate major depression and PTSD due to military sexual trauma.

Vet Center treatment records dating since March 2007 document the Veteran's report of his in-service rape as well as his current psychiatric symptomatology.

In an April 2007 statement, the Veteran's Vet Center counselor described the Veteran's account of his in-service rape as well as his current psychiatric symptomatology.  The counselor noted that the Veteran is presently flooded with sexual trauma history and shame regarding his experience in 1970.  The counselor diagnosed the Veteran with major depression and PTSD relative to military sexual trauma.

In an April 2007 statement, the Veteran's sister asserted that the Veteran has struggled with relationships since he got out of the Army and that his drinking increased.

The Veteran submitted a July 2007 newspaper article which detailed an account of another male victim of sexual abuse.  The Veteran stated that he felt he had many of the same behaviors that were described by the man in the article.

At a November 2007 VA mental disorders examination, the Veteran reported that he was raped in service, and he expressed his feeling that he has been suffering from depression ever since this incident occurred.  The examiner diagnosed the Veteran with major depressive disorder, single episode, moderate without psychotic features.  The examiner noted that the Veteran appeared quite frustrated by his lack of success in being recognized as having been sexually traumatized.  The examiner noted that it appeared that the Veteran was genuine in his discussion and relation of this event, and appeared to be somewhat embarrassed and emotionally distraught over having to discuss such an event with other people.  The examiner opined that the Veteran's lack of asking for help over the past 40 years suggests that he is somewhat of a private person who does not wish to draw attention to this event.  Therefore, the examiner opined that the Veteran's final decision to ask for help was made after only intense rumination in his own mind and that this was a very difficult decision to make.

At a January 2009 VA mental disorders examination, the Veteran described his in-service rape and his ongoing psychiatric symptomatology.  The examiner diagnosed the Veteran with major depressive disorder.

At a May 2009 VA mental disorders examination, the Veteran continued to report poor sleep due to nightmares about being raped in the service.  The examiner diagnosed the Veteran with major depressive disorder.

At a May 2011 VA PTSD examination, the examiner commented that the records indicated, and the Veteran confirmed, that he had consistently been assigned a mental health diagnosis associated with an alleged sexual assault in military service.

In a May 2011 statement, the Veteran's sister asserted that the Veteran was raped while in the Army and that his behavior definitely changed when he came home from service.  She stated that they were best friends as children, but after he came home from service, their relationship changed and he detached himself from everyone, including her.  She stated that he also became overprotective and controlling with her, and that he began to abuse alcohol starting immediately after his service discharge and ever since.

At a November 2011 VA PTSD examination, the examiner determined that the Veteran met the diagnostic criteria for the diagnosis of PTSD.  The examiner noted that the Veteran continued to have intrusive nightmares and flashbacks of the rape incident; that he made efforts to avoid talking about this incident and was extremely paranoid and anxious when he is around other people; and that he became overwhelmed and flooded with anger and began crying when he was asked one question about the specific incident of rape.  The examiner noted that the Veteran's records provided a consistent and repeated account of his symptoms and the incident he alleges happened.  The examiner noted that the Veteran's change in functioning was corroborated by his sister, and that medical records reflected that the Veteran has cirrhosis of the liver due to the effects of alcohol abuse.  The examiner concluded that she found sufficient evidence of markers of significant behavioral and functional change from the Veteran's pre- and post-military functioning to suggest that events that occurred while he was in the military contributed to his deterioration.  The examiner concluded that it was at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosis of PTSD was caused by stressors that occurred to the Veteran while in military service.

The evidence of record establishes that the Veteran has been diagnosed with PTSD related to in-service sexual trauma that has been corroborated by credible supporting evidence.  His service personnel records include a July 7, 1970 letter from the Veteran's mother asking for the Veteran to be released from military service at once, which resulted in his honorable discharge on July 24, 1970.  He has consistently reported military sexual trauma and has been diagnosed with PTSD and recurrent major depressive disorder since February 2007.  The November 2011 examiner, a VA psychologist, diagnosed the Veteran with PTSD, and opined that it was at least as likely as not that the Veteran's PTSD was caused by his alleged in-service military sexual trauma stressor, in light of the sufficient evidence of markers of significant behavioral and functional change from the Veteran's pre- and post-military functioning.  The Veteran's sister has shared her personal accounts of the Veteran's decline in mental health as a result of his military service.  See 38 C.F.R. § 3.304(f)(5).

In reaching its conclusion in this case, the Board acknowledges the diagnosis of major depressive disorder that was rendered on multiple occasions and notes that it is intertwined with the PTSD diagnosis and the military sexual trauma leading to the PTSD diagnosis.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) noted that the Board should have considered alternative current conditions within the scope of the filed PTSD claim.  Therefore, the Board will treat the PTSD diagnosis as an expanded claim including major depressive disorder.


The evidence supports the claim, and there is no compelling evidence to the contrary.  Service connection for PTSD, with major depressive disorder, is warranted, and the claim is granted in full.


ORDER

Service connection for PTSD, with major depressive disorder, is granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


